__________











SHARE EXCHANGE AGREEMENT











Between

:





EACH OF THE SEVERAL UNDERSIGNED SHAREHOLDERS
OF CRAILAR FIBER TECHNOLOGIES INC.




And

:





NATURALLY ADVANCED TECHNOLOGIES INC.









Crailar Fiber Technologies Inc.


1307 Venables Street, Vancouver, British Columbia, Canada, V5L 2G1



__________





--------------------------------------------------------------------------------



SHARE EXCHANGE AGREEMENT



THIS SHARE EXCHANGE AGREEMENT

is made and dated for reference as at August 21, 2006.



BETWEEN

:



THE UNDERSIGNED SHAREHOLDERS OF CRAILAR
FIBER TECHNOLOGIES INC., SEVERALLY AND NOT
JOINTLY

(each a "Shareholder");

AND

:



NATURALLY ADVANCED TECHNOLOGIES INC.

, having a
business office and an address for notice and delivery located at
1307 Venables Street, Vancouver, British Columbia, Canada, V5L
2G1



("NAT").

WHEREAS

:



(A)                 The Shareholders collectively own 25% of the issued and
outstanding common shares of Crailar Fiber Technologies Inc., a British Columbia
company ("Crailar");

(B)                 NAT owns the remaining 75% of the issued and outstanding
common shares of Crailar;

(C)                 NAT desires to acquire the issued and outstanding common
shares of Crailar held by the Shareholders; and

(D)                 The Shareholders have agreed to exchange their common shares
of Crailar to NAT in exchange for common shares of NAT and warrants to purchase
additional common shares of NAT, on the terms and conditions set forth herein.

                       NOW THEREFORE THIS AGREEMENT WITNESSES

that in consideration of covenants and agreements set forth herein and of the
consideration paid by NAT to each of the Shareholders, the receipt of which is
hereby acknowledged, the parties hereto agree each with the other as follows:



PART I


DEFINITIONS



Definitions

1.1                 The following terms have the respective meanings specified
in this Article, unless the context indicates otherwise:



--------------------------------------------------------------------------------

          



- 2 -

(a)       "Agreement" shall mean this Share Exchange Agreement, and all the
exhibits, schedules and other documents attached to or referred to in the
Agreement, and all amendments and supplements, if any, thereto;

(b)       "Closing" shall mean the completion of the exchange of the Crailar
Shares for the NAT Shares and NAT Warrants on the terms and subject to the
conditions contained in this Agreement;

(c)       "Closing Date" shall mean the date of Closing, as determined in
accordance with Section 2.3 of this Agreement;

(d)       "Crailar" shall have the meaning given in the recitals to this
Agreement;

(e)       "Crailar Shares" shall mean the common shares of Crailar held by the
Shareholders in the amounts set forth in Schedule 2.1 to this Agreement;

(f)       "Encumbrances" means any lien, claim, charge, pledge, hypothecation,
security interest, mortgage, title retention agreement, option, assignment,
license or other encumbrance or adverse claim of any nature or kind whatsoever;

(g)       "Exchange Act" shall mean the United States Securities Exchange Act of
1934, as amended;

(h)       "GAAP" shall mean United States generally accepted accounting
principles applied in a manner consistent with prior periods;

(i)       "NAT Securities" means, collectively, the NAT Shares, NAT Warrants and
NAT Warrant Shares;

(j)       "NAT Shares" means an aggregate of 5,200,000 fully paid and
non-assessable common shares of NAT to be issued to the Shareholders by NAT on
the Closing Date in accordance with Part 2 hereof;

(k)       "NAT Warrants" means the warrants to purchase an aggregate of
5,200,000 common shares of NAT on the terms and conditions as set forth in the
form of warrant agreement attached hereto as Exhibit A, to be issued to the
Shareholders by NAT on the Closing Date in accordance with Part 2 hereof;

(l)       "Nat Warrant Shares" shall mean the 5,200,000 common shares of NAT
issuable upon exercise of the NAT Warrants;

(m)       "Person" includes an individual, corporation, limited liability
corporation, unlimited liability company, body corporate, partnership, limited
partnership, joint venture, association, trust or unincorporated organization or
any trustee, executor, administrator or other legal representative thereof or
any other entity;

(n)       "SEC" shall mean the United States Securities and Exchange Commission;

(o)       "Securities Act" shall mean the United States Securities Act of 1933,
as amended;

(p)       "Transaction" shall mean the exchange of the Crailar Shares for the
NAT Shares and NAT Warrants on the terms and subject to the conditions contained
in this Agreement; and



--------------------------------------------------------------------------------

          



- 3 -

(q)       "Transaction Documents" shall mean all documents, including
certificates or other instruments, contemplated by this Agreement to be
completed with respect to the Transaction; and

(r)       "U.S. Selling Shareholder" shall mean each of Mary E. McGoldrick,
Peter Moore and James A. Stutts, Jr.

Schedules

1.2                  The following schedules are attached to and form part of
this Agreement:

(a)       Disclosure Schedule 2.1 - Schedule of Crailar Shares;

(b)       Disclosure Schedule 2.2 - Schedule of NAT Shares and NAT Warrants to
be issued to the Shareholders; and

(c)       Disclosure Schedule 4.4 - Capitalization of NAT.

Exhibits

1.3                  The following exhibits are attached to and form part of
this Agreement:

(a)       Exhibit A - Form of NAT Warrant;

(b)       Exhibit B - Form of and Shareholder and Investment Agreement for U.S.
Shareholder; and

(c)       Exhibit C - Form of Shareholder and Investment Agreement for Non-U.S.
Shareholder.

Currency

1.4                  All dollar amounts referred to in this Agreement are in
United States funds, unless expressly stated otherwise.

PART 2
EXCHANGE OF CRAILAR SHARES

Exchange of Crailar Shares

2.1                  In reliance on the representations and warranties, and on
the terms and subject to the conditions in this Agreement, at the Closing, each
Shareholder will deliver and transfer to NAT his or her Crailar Shares in the
amounts set forth in Schedule 2.1 of this Agreement, free and clear of all
Encumbrances.

Purchase Price

2.2                  As consideration for the delivery of the Crailar Shares by
each Shareholder, NAT shall allot and issue the NAT Shares and the NAT Warrants
to the Shareholders in the amounts set forth in Schedule 2.2 of this Agreement.



--------------------------------------------------------------------------------

          



- 4 -

Closing Date

2.3                  The Closing will take place as soon as possible following
satisfaction of the conditions precedent to Closing set forth in this Agreement.

Reorganization

2.4                  The parties hereto intend that the exchange of the Crailar
Shares for the NAT Shares and NAT Warrants hereunder shall be treated as a
reorganization described in Section 368(a) of the United States Internal Revenue
Code of 1986, as amended (the "Code"). In addition, NAT shall not take or allow
any action that would cause the within exchange to fail to qualify as a
reorganization under Section 368(a) of the Code or any of the exchanging
Shareholders to recognize a gain under Section 367 of the Code.

PART 3
COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

                      Each Shareholder severally covenants with and represents
and warrants to NAT as follows, and acknowledges that NAT is relying upon such
covenants, representations and warranties in connection with the execution,
delivery and performance of this Agreement:

Capacity

3.1                  The Shareholder has all necessary legal right and capacity
to execute and deliver this Agreement, to transfer the legal and beneficial
title and ownership of the Crailar Shares owned by the Shareholder to NAT, to
perform all of the Shareholder's obligations hereunder and to comply with the
terms and provisions of this Agreement, and this Agreement constitutes a valid
and binding obligation of the Shareholder in accordance with its terms.

No Other Agreements

3.2                  Except as provided for in this Agreement, no Person has any
agreement, option or right, present or future, contingent, absolute or capable
of becoming an agreement, option or right to require the Shareholder to, sell,
transfer, assign or otherwise dispose of the Crailar Shares.

Title to Crailar Shares

3.3                  The Shareholder owns and has good and marketable title to
the Crailar Shares as the legal and beneficial owner thereof, free of all
Encumbrances.

No Fees Payable

3.4                  No broker, investment banker, financial advisor or other
Person is entitled to any broker's, finder's, financial advisor's or other
similar fee or commission, or the reimbursement of expenses, in connection with
the transactions contemplated by this Agreement based upon arrangements made by
or on behalf of the Shareholder.

No Conflict

3.5                  The Shareholder is not a party to, bound by or subject to
any indenture, mortgage, lease, agreement, instrument, statute, regulation,
order, judgment, decree or law which would be violated, contravened or breached
by, or under which any default would occur or which gives rise to a requirement
to obtain any authorization, consent, approval or waiver from any third Person
as a result of, and there are no actions, claims, suits, litigation,
investigations or proceedings pending or threatened against or affecting the
Shareholder which would prevent



--------------------------------------------------------------------------------

          



- 5 -

(a)       the execution and delivery by the Shareholder of this Agreement or any
other agreement, certificate or instrument to be executed or delivered by the
Shareholder pursuant to or contemplated by this Agreement, or

(b)       the performance by the Shareholder of its obligations pursuant to, or
the observance by the Shareholder of any of the terms and provisions of, this
Agreement.

Filings, Consents and Approvals

3.6                  No filing or registration with, no notice to and no permit,
authorization, consent, or approval of any public or governmental body or
authority or other person or entity is necessary for the consummation by the
Shareholder of the transactions contemplated by this Agreement.

Authority

3.7                  This Agreement has been duly authorized, validly executed
and delivered by the Shareholder.

Reliance on Shareholder Questionnaire

3.8                  The Shareholder acknowledges that it is a condition
precedent to the Closing that the Shareholder will have executed and delivered
to NAT the applicable Shareholder Questionnaire and Investment Agreement
(substantially in the form attached hereto as Exhibit B or Exhibit C, as
applicable) and further acknowledges that NAT is relying upon the covenants,
representations and warranties made by the Shareholder therein, which are
incorporated herein in their entirety.

Reliance

3.9                  The Shareholder acknowledges that NAT will rely on these
warranties and representations in completing the Transaction, including the
issuance of the NAT Shares and NAT Warrants to the Shareholder.

PART 4
REPRESENTATIONS AND WARRANTIES OF NAT

                      NAT represents and warrants to each Shareholder as
follows, and acknowledges that each Shareholder is relying upon such
representations and warranties in connection with the execution, delivery and
performance of this Agreement:

Organization and Good Standing

4.1                  NAT is duly organized, validly existing and in good
standing under the laws of the Province of British Columbia and has all
requisite corporate power and authority to own, lease and to carry on its
respective businesses as now being conducted.



--------------------------------------------------------------------------------

          



- 6 -

Authority

4.2                  NAT has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement to be signed by NAT and to perform its obligations thereunder and to
consummate the Transaction. The execution and delivery by NAT of this Agreement
and any other document contemplated by this Agreement and the consummation by
NAT of the Transaction have been duly authorized by its Board of Directors and
no other corporate or shareholder proceedings on the part of NAT are necessary
to authorize such documents or to consummate the Transaction.

Validity and Enforceability

4.3                  The obligations of NAT according to this Agreement are
valid, binding and enforceable against NAT under their respective terms and
conditions subject only to bankruptcy, insolvency, reorganization, composition
or similar laws affecting creditor's rights in general.

Capitalization of NAT

4.4                  The authorized share capital of NAT consists of 100,000,000
common shares without par value, of which 17,550,151 shares were outstanding as
at August 18, 2006. NAT has no other class of voting securities. Except as set
forth on Disclosure Schedule 4.4, there are no outstanding options, warrants,
subscriptions, phantom shares, conversion rights, or other rights, agreements,
or commitments obligating NAT to issue any additional shares of NAT Stock, or
any other securities convertible into, exchangeable for, or evidencing the right
to subscribe for or acquire from NAT any shares of NAT Stock.

Validity of NAT Common Shares and Warrants Issuable in the Transaction

4.5                  The NAT Shares and NAT Warrants to be issued to the
Shareholders upon consummation of the Transaction in accordance with Section 2.2
of this Agreement will, upon issuance, have been duly and validly authorized
and, when so issued in accordance with their terms, will be duly and validly
issued, fully paid and non-assessable. The NAT Warrant Shares have been duly and
validly authorized and reserved for issuance and when so issued upon exercise of
the NAT Warrants in accordance with the terms thereof (including receipt in full
of the exercise price), will be duly and validly issued, fully paid and
non-assessable.

Actions and Proceedings

4.6                  There is no claim, charge, arbitration, grievance, action,
suit, investigation or proceeding by or before any court, arbiter,
administrative agency or other governmental authority now pending or, to the
best knowledge of NAT, threatened against NAT which involves any of the
business, or the properties or assets of NAT that, if adversely resolved or
determined, would have a material adverse effect on the business, operations,
assets, properties, prospects or conditions of NAT taken as a whole. There is no
reasonable basis for any claim or action that, based upon the likelihood of its
being asserted and its success if asserted, would have such a material adverse
effect.

SEC Filings

4.7                  NAT has timely filed with the SEC all documents required to
have been filed pursuant to the Securities Act and the Exchange Act
(collectively, the "SEC Documents") and has made those documents available to
the public on the SEC's EDGAR System. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act, or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such SEC Documents, and none of
the SEC Documents contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.



--------------------------------------------------------------------------------

          



- 7 -

Financial Representations

4.8                  Included with the SEC Documents are true, correct, and
complete copies of audited balance sheets for NAT dated as of December 31, 2005
and December 31, 2004, together with related statements of income, cash flows,
and changes in shareholder's equity for the fiscal years then ended
(collectively, the "NAT Financial Statements"). The NAT Financial Statements:

(a)       are in accordance with the books and records of NAT;

(b)       present fairly the financial condition of NAT as of the respective
dates indicated and the results of operations for such periods; and

(c)       have been prepared in accordance with GAAP.

Absence of Certain Changes or Events

4.9                  Except as and to the extent disclosed in the SEC Documents,
since June 30, 2006 there has not been:

(a)       a material adverse effect to the business, operations or financial
conditions of NAT; or

(b)       any significant change by NAT in its accounting methods, principles or
practices.

Filings, Consents and Approvals

4.10                No filing or registration with, no notice to and no permit,
authorization, consent, or approval of any public or governmental body or
authority or other person or entity is necessary for the consummation by NAT of
the transactions contemplated by this Agreement, except for filings required by
applicable securities laws.

Material Contracts and Transactions

4.11                There are no material contracts, agreements, licenses,
permits, arrangements, commitments, instruments, understandings or contracts,
whether written or oral, express or implied, contingent, fixed or otherwise, to
which NAT is a party except as disclosed in the SEC Documents.

No Brokers

4.12                NAT has not incurred any obligation or liability to any
party for any brokerage fees, agent's commissions, or finder's fees in
connection with the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

          



- 8 -

Minute Books

4.13                The minute books of NAT contain a complete summary of all
meetings of directors and shareholders since the time of incorporation of such
entity and reflect all transactions referred to in such minutes accurately in
all material respects.

Reliance

4.14               NAT acknowledges that the Shareholders will rely on the
warranties and representations in completing the Transaction.

PART 5
CLOSING CONDITIONS

Conditions Precedent to Closing by NAT

5.1                  The obligation of NAT to consummate the Transaction with
respect to any Shareholder is subject to the satisfaction of the conditions set
forth below, unless any such condition is waived NAT at the Closing. The Closing
of the transactions contemplated by this Agreement will be deemed to mean a
waiver of all conditions to Closing. These conditions of closing are for the
sole benefit of NAT and may be waived only by NAT in its discretion.

(a)       Representations and Warranties. The representations and warranties of
the Shareholder set forth in this Agreement will be true, correct and complete
in all respects as of the Closing Date, as though made on and as of the Closing
Date and the Shareholder will have delivered to NAT a certificate dated as of
the Closing Date, to the effect that the representations and warranties made by
the Shareholder in this Agreement are true and correct.

(b)       Performance. All of the covenants and obligations that the Shareholder
is required to perform or to comply with pursuant to this Agreement at or prior
to the Closing must have been performed and complied with in all material
respects.

(c)       Transaction Documents. The Shareholder must have delivered each of the
documents required to be delivered by such Shareholder pursuant to this
Agreement.

Conditions Precedent to Closing by each Shareholder

5.2                  The obligation of the each Shareholder to consummate the
Transaction is subject to the satisfaction of the conditions set forth below,
unless such condition is waived by the Shareholder at the Closing. The Closing
of the Transaction will be deemed to mean a waiver of all conditions to Closing.
These conditions of closing are for the benefit of the Shareholder and may be
waived only by such Shareholder.

(a)       Representations and Warranties. The representations and warranties of
NAT set forth in this Agreement will be true, correct and complete in all
respects as of the Closing Date, as though made on and as of the Closing Date
and NAT will have delivered to the Shareholder a certificate dated the Closing
Date, to the effect that the representations and warranties made by NAT in this
Agreement are true and correct.



--------------------------------------------------------------------------------

          



- 9 -

(b)       Performance. All of the covenants and obligations that NAT is required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing must have been performed and complied with in all material respects.

(c)       Transaction Documents. NAT must have delivered each of the documents
required to be delivered by it pursuant to this Agreement.

PART 6
CLOSING

Closing

6.1                  The Closing shall take place on the Closing Date at the
offices of the legal counsel for NAT or at such other location as agreed to by
the parties. Notwithstanding the location of the Closing, each party agrees that
the Closing may be completed by the exchange of undertakings between the
respective legal counsel for the Shareholder and NAT, provided such undertakings
are satisfactory to each party's respective legal counsel.

Closing Deliveries of the Shareholders

6.2                  At Closing, each Shareholder will deliver or cause to be
delivered the following, fully executed and in form and substance reasonably
satisfactory to NAT:

(a)       the applicable Shareholder Questionnaire and Investment Agreement,
substantially in the form attached hereto as Exhibit B (U.S. Shareholders) or
Exhibit C (Non-U.S. Shareholders), as applicable.

(b)       a certificate signed by the Shareholder, dated as of Closing,
certifying that (a) each covenant and obligation of the Shareholder has been
complied with, and (b) each representation, warranty and covenant of the
Shareholder is true and correct at the Closing as if made on and as of the
Closing; and

(c)       certificates representing all Crailar Shares held by the Shareholder
duly endorsed in blank for transfer or with a stock power of attorney (in either
case with the signature guaranteed by the appropriate official) with all
eligible security transfer taxes paid.

Closing Deliveries of NAT

6.3                  At Closing, NAT will deliver or cause to be delivered the
following, fully executed and in form and substance reasonably satisfactory to
each Shareholder:

(a)       copies of all resolutions and/or consent actions adopted by or on
behalf of the boards of directors of NAT evidencing approval of this Agreement
and the Transaction;

(b)       a certificate of an officer of NAT, dated as of Closing, certifying
that (i) each covenant and obligation of NAT has been complied with and (ii)
each representation, warranty and covenant of NAT is true and correct at the
Closing as if made on and as of the Closing;

(c)       share certificates representing the NAT Shares to be issued to the
Shareholder and duly endorsed with the legends contemplated by this Agreement;
and



--------------------------------------------------------------------------------

          



- 10 -

(d)       warrant certificates representing the NAT Warrants to be issued to the
Shareholder, substantially in the form attached hereto as Exhibit A and duly
endorsed with the legends contemplated by this Agreement.

PART 7
TERMINATION

Termination

7.1                  This Agreement may be terminated with respect to a
Shareholder at any time prior to the Closing Date contemplated hereby by:

(a)       NAT, if (i) there has been a breach by such Shareholder of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part the Shareholder that is not cured, to the reasonable
satisfaction of NAT, within ten business days after notice of such breach is
given by NAT (except that no cure period will be provided for a breach that by
its nature cannot be cured) or (ii) if the conditions precedent in Section 5.1
have not been satisfied at or before Closing or waived by NAT;

(b)       a Shareholder, if (i) there has been a breach by NAT of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of NAT that is not cured, to the reasonable satisfaction of the
Shareholder, within ten business days after notice of such breach is given by
the Shareholder (except that no cure period will be provided for a breach that
by its nature cannot be cured) or (ii) if the conditions precedent in Section
5.2 have not been satisfied at or before Closing or waived by NAT; or

(c)       NAT or a Shareholder, if the transactions contemplated by this
Agreement have not been consummated prior to September 30, 2006, unless the
parties agree to extend such date.

Effect of Termination

7.2                  In the event of the termination of this Agreement as
provided in Part 7, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any of its obligations.

PART 8
INDEMNIFICATION; REMEDIES; SURVIVAL

Certain Definitions

8.1                  For the purposes of this Part 8, the terms "Loss" and
"Losses" means any and all demands, claims, actions or causes of action,
assessments, losses, damages. liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by NAT or a Shareholder,
including damages for lost profits or lost business opportunities.



--------------------------------------------------------------------------------

          



- 11 -

Agreement of the Shareholder to Indemnify

8.2                  Each Shareholder will, severally and not jointly,
indemnify, defend, and hold harmless NAT, its respective officers, directors,
shareholders, employees and affiliates from, against, and in respect of any and
all Losses asserted against, relating to, imposed upon, or incurred by NAT by
reason of, resulting from, based upon or arising out of:

(a)       the breach by such Shareholder of any of such Shareholder's respective
representations or warranties contained in or made pursuant to this Agreement or
any Transaction Document delivered pursuant to this Agreement; and

(b)       the breach or partial breach by such Shareholder of any of such
Shareholder's respective covenants or agreements made in or pursuant to this
Agreement or any Transaction Document delivered pursuant to this Agreement.

Agreement of NAT to Indemnify

8.3                  NAT will indemnify, defend, and hold harmless each
Shareholder from, against, for, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by such Shareholder by reason
of, resulting from, based upon or arising out of:

(a)       the breach by NAT of any representation or warranty of NAT contained
in or made pursuant to this Agreement or any Transaction Document delivered
pursuant to this Agreement; and

(b)       the breach or partial breach by NAT of any covenant or agreement of
NAT made in or pursuant to this Agreement or any Transaction Document delivered
pursuant to this Agreement.

PART 9
MISCELLANEOUS PROVISIONS

Effectiveness of Representations

9.1                  NAT is entitled to rely on the representations, warranties
and agreements of each Shareholder, and each Shareholder is entitled to rely on
the representations, warranties and agreements of NAT, and all such
representation, warranties and agreement will be effective regardless of any
investigation that any party has undertaken or failed to undertake.

Further Assurances

9.2                  Each of the parties hereto will cooperate with the others
and execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any other party hereto as necessary to carry out, evidence, and
confirm the intended purposes of this Agreement.

Amendment

9.3                  With respect to each Shareholder, this Agreement may not be
amended except by an instrument in writing signed by each of NAT and such
Shareholder.



--------------------------------------------------------------------------------

          



- 12 -

Expenses

9.4                  Each party to this Agreement will bear its respective
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and the transactions contemplated hereby, including all fees
and expenses of agents, representatives, counsel, and accountants.

Entire Agreement

9.5                  This Agreement, the exhibits, schedules attached hereto and
the other Transaction Documents contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior arrangements
and understandings, both written and oral, expressed or implied, with respect
thereto.

Notices

9.6                  All notices and other communications required or permitted
under to this Agreement must be in writing and will be deemed given if sent by
personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

(a)       if to NAT:

Naturally Advanced Technologies Inc.
1307 Venables Street, Vancouver, British Columbia, Canada, V5L 2G1
Attention: Jerry Kroll, Chairman
Telephone: (604) 255-5005
Fax: (604) 255-5038;

           with a copy (which will not constitute notice) to:

Lang Michener llp
Barristers and Solicitors
Suite 1500, 1055 West Georgia Street, Vancouver, British Columbia, Canada, V6E
4N7
Attention: Thomas J. Deutsch, Esq.
Telephone: (604) 689-9111
Fax: (604) 685-7084; and

b)       if to a U.S. Shareholder, to the address of such Shareholder on the
signature page hereto; and

           with a copy (which will not constitute notice) to:

Perkins Coie LLP
1120 N. W. Couch Street, Tenth Floor, Portland, Oregon, U.S.A., 97209
Attention: Patrick J. Simpson, Esq.
Telephone: (503) 727-2035
Fax: (503) 727-2222.

                      All such notices and other communications will be deemed
to have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of a fax, when the party sending such fax has
received electronic confirmation of its delivery, (iii) in the case of delivery
by internationally-recognized express courier, on the business day following
dispatch and (iv) in the case of mailing, on the fifth business day following
mailing.



--------------------------------------------------------------------------------

          



- 13 -

Headings

9.7                  The headings contained in this Agreement are for
convenience purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

Benefits

9.8                  This Agreement is and will only be construed as for the
benefit of or enforceable by those persons party to this Agreement.

Assignment

9.9                  This Agreement may not be assigned (except by operation of
law) by any party without the consent of the other parties.

Governing Law

9.10                This Agreement will be governed by and construed in
accordance with the laws of the Province of British Columbia applicable to
contracts made and to be performed therein and the federal laws of Canada
applicable thereto.

Construction

9.11                The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

Counterparts

9.12                This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

Electronic Execution

9.13                This Agreement may be executed by electronic delivery of
signed signature pages by fax, e-mail or similar means and such electronic
delivery will be effective for all purposes.

Schedules and Exhibits

9.14                The schedules and exhibits are attached to this Agreement
and incorporated herein.

                  IN WITNESS WHEREOF the parties hereto have executed this
Agreement as of the day and year first above written.



--------------------------------------------------------------------------------

          



- 14 -

NATURALLY ADVANCED TECHNOLOGIES INC.

:




Per:                                                             
            Authorized Signatory

 

SHAREHOLDERS

:



 

__________________________________________
Peter Moore
3629 NE Flanders Street, Portland, Oregon, U.S.A., 97232

 

__________________________________________
Chen Yen Yeo
10, 2nd Avenue, Singapore, 266660

 

__________________________________________
James A. Stutts, Jr.
1051 Calle Anacapa, Encinitas, California, U.S.A., 92024

 

__________________________________________
Mary E. McGoldrick
80 Fence Row Drive, Fairfield, Connecticut, U.S.A., 06824

__________



--------------------------------------------------------------------------------

          



DISCLOSURE SCHEDULE 2.1


To the Share Exchange Agreement between Naturally Advanced Technologies Inc. and
certain Shareholders of Crailar Fiber Technologies Inc.


Crailar Shares Held By Shareholders



Name of Shareholder

Number of Crailar Shares

Peter Moore:

500,000

Chen Yen Yeo:

500,000

Mary E. McGoldrick:

150,000

James A. Stutts, Jr.:

150,000

Total:

1,300,000 Crailar Shares

__________



--------------------------------------------------------------------------------

          



DISCLOSURE SCHEDULE 2.2


To the Share Exchange Agreement between Naturally Advanced Technologies Inc. and
certain Shareholders of Crailar Fiber Technologies Inc.


NAT Shares And NAT Warrants To Be Issued



 

Name of Shareholder

Number of Crailar Shares

Number of NAT Shares

Number of NAT Warrants

Peter Moore:

500,000

2,000,000

2,000,000

Chen Yen Yeo:

500,000

2,000,000

2,000,000

Mary E. McGoldrick:

150,000

600,000

600,000

James A. Stutts, Jr.:

150,000

600,000

600,000

Totals:

1,300,000 Crailar Shares

5,200,000 NAT Shares

5,200,000 NAT Warrants

__________



--------------------------------------------------------------------------------

          



DISCLOSURE SCHEDULE 4.4


To the Share Exchange Agreement between Naturally Advanced Technologies Inc. and
certain Shareholders of Crailar Fiber Technologies Inc.


Capitalization of NAT



Outstanding Security

Number Outstanding
as of August 18, 2006

Approximate Average Exercise Price (if applicable)
($/share)

Common shares:

17,550,151 Shares

 

Options:

4,252,664 Options

$0.65

Warrants:

3,666,120 Warrants

$0.53

__________